DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 3-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Specification, as originally filed, does not provide support for the claimed subject matter of "a non-cross-linked polyethylene being free of a curing agent" as now cited in claims 1, 15, and 20.  Claims 3-14, 16-19, and 21 are included in this rejection because of dependency.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-7, 11-16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kelly (8822824) in view of Livshitz et al. (6953888) and Kohori (10535447).
 	Kelley discloses a transmission cable comprising a conductor (15); an insulator (22) provided over a periphery of the conductor; and a layer (23) provided over a periphery of the insulator, wherein the layer (23) is unadhered to the insulator, wherein the layer is a non-cross-linked polyethylene (col. 5, lines 59-64), and wherein the thickness of the layer (23) is less than the thickness of the insulator (col. 14, lines 22-23, the thickness of the donor polymer to the thickness of the receptor polymer is 1:1 to 1:5) (re claim 1).  Kelley also discloses that the melting point of a resin to be used in the layer (23) is lower than the melting point of a resin to be used in the insulator (col. 4, lines 60-64, as long as polymer 22 has a melt temperature higher than a melt temperature of polymer 23) (re claim 4); and the insulator (22) comprises a cross-linked polyethylene (col. 5, lines 26-30) (re claim 5).
 	Kelley does not disclose the cable comprising a plating layer provided over a periphery of the layer (23), the layer (23) having a roughened outer surface (re claims 15 and 20), a sheath provided over a periphery of the plating layer (re claims 1 and 16), and the thickness of the crack suppressing layer being 0.10 mm or more and 0.20 mm or less (re claims 1, 15 & 20).
 	Livshitz et al. discloses a high frequency signal transmission cable (i.e., coaxial cable) comprising a conductor (1); an insulator (2); a layer (3); a plating layer (4) provided over a periphery of the layer (3); a metal shield layer (5) provided over a periphery of the plating layer (re claim 6); and a sheath (6) provided over a periphery of the plating layer.  It would have been obvious to one skilled in the art to modify the cable of Kelley by adhering a plating layer over a periphery of the layer (23), providing a metal shield layer over a periphery of the plating layer, and providing a sheath over a periphery of the plating layer, as taught by Livshitz et al., to create a coaxial cable which is suitable for being used to transmit high frequency signals.
 	Livshitz et al. also discloses that roughening an outer surface of a layer before adhering a plating thereon is known in the art (col. 4, lines 54-61).  It would have been obvious to one skilled in the art to roughen the outer surface of layer 23 of Kelly before adhering the plating layer (of Livshitz) thereon since it is taught by Livshitz et al. that roughening an outer surface of a layer before adhering a plating thereon is known in the art.
 	Kohori discloses a cable comprising a conductor, an insulator (14) provided over the periphery of the conductor, and a layer (15) provided over the periphery of the insulator, wherein the thickness of the layer (15) is 0.10 mm or more and 0.20 mm or less (col. 3, lines 62-63).  It would have been obvious to one skilled in the art to provide the layer (23) of Kelley with the thickness taught by Kohori to meet the specific use of the resulting cable.
 	It is noted that because the modified cable of Kelley comprises structure and material as claimed, layer (23) is a crack suppressing layer which remains in contact with the insulator while being provided with the plating layer over an entire periphery of the roughened outer surface of the crack suppressing layer and suppresses the occurrence of a cracking in the plating layer by bending together with the plating layer while being integral and moving with the plating layer in a longitudinal direction of the cable relative to a bending of the insulator (re claims 1 and 15); the crack suppressing layer and the plating layer can be configured to freely move relative to the insulator (re claims 7 and 12); the crack suppressing layer is in contact with the insulator with no space therebetween (re claim 13); the suppressing layer is not joined to the insulator and is movable separately from the insulator (re claim 14).
 	Re claim 3, although not disclosed by Kelley, it would have been obvious to one skilled in the art to modify the conductor of Kelley to comprise a compressed stranded wire conductor having a predetermined cross-sectional shape to meet the specific use of the resulting cable since a cable comprising a compressed stranded wire conductor having a predetermined cross-sectional shape is known in the art.
 	Re claims 5 and 11, it has been held that the patentability of a product claim is determined by the novelty and nonobviouness of the claimed product itself without consideration of the process for making it, irradiated or corona discharge exposure treatment or electroless plating, which is recited in the claim. In re Thorpe, 111 F. 2d 695, 698, 227 USPQ 964, 966; see also In re Nordt Development Co., LLC, [2017-1445] (February 8, 2018).

Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kelley in view Livshitz et al. and Kohori as applied to claims 1 and 16 above, and further in view of Lawrence (10332654).
 	Lawrence discloses a signal transmission cable comprising a first braided shield (208) disposed on an outer surface of a plating layer (206) and a second braided shield (212) disposed on an outer surface of the first braided shield.  It would have been obvious to one skilled in the art to dispose the first braided shield, taught by Lawrence, on an outer surface of the plating layer in the modified cable of Kelley and to dispose the second braided shield, taught by Lawrence, on an outer surface of the first braided shield to increase the shielding effect in the cable as taught by Lawrence.
Claims 1, 3, 5-7, 11-16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Galletti et al. (8097809) in view of Livshitz et al. and Kohori.
 	Galletti et al. discloses a transmission cable comprising a conductor (1); an insulator (2) provided over a periphery of the conductor; and a layer (3) comprising non-crosslinked polyethylene being free of curing agent ([0060], layer 3 formed of the composition according to the present invention; [0052] the composition of according to the present invention…preferably used in non-crosslinked; and [0038], the polymeric matrix according to the present invention including polyethylene) provided over a periphery of the insulator, wherein the layer (3) is unadhered to the insulator, wherein the thickness of the layer (3) is less than that of the insulator (Fig. 1) (re claims 1, 15, and 20).
 	Galletti et al. does not disclose the cable comprising a plating layer provided over a periphery of the layer (3), the layer (3) having a roughened outer surface (re claims 1, 15 and 20), a sheath provided over a periphery of the plating layer (re claims 1 and 16), and the thickness of the crack suppressing layer being 0.10 mm or more and 0.20 mm or less (re claims 1, 15 & 20).
 	Livshitz et al. discloses a high frequency signal transmission cable (i.e., coaxial cable) comprising a conductor (1); an insulator (2); a layer (3); a plating layer (4) provided over a periphery of the layer (3); a metal shield layer (5) provided over a periphery of the plating layer (re claim 6); and a sheath (6) provided over a periphery of the plating layer.  
 	It would have been obvious to one skilled in the art to modify the cable of Galletti et al. by adhering a plating layer over a periphery of the layer (3), providing a metal shield layer over a periphery of the plating layer, and providing a sheath over a periphery of the plating layer, as taught by Livshitz et al., to create a coaxial cable which is suitable for being used to transmit high frequency signals.
 	Livshitz et al. also discloses that roughening an outer surface of a layer before adhering a plating thereon is known in the art (col. 4, lines 54-61).  It would have been obvious to one skilled in the art to roughen the outer surface of layer 3 of Galletti et al. before adhering the plating layer (of Livshitz) thereon since it is taught by Livshitz et al. that roughening an outer surface of a layer before adhering a plating thereon is known in the art.
 	Kohori discloses a cable comprising a conductor, an insulator (14) provided over the periphery of the conductor, and a layer (15) provided over the periphery of the insulator, wherein the thickness of the layer (15) is 0.10 mm or more and 0.20 mm or less (col. 3, lines 62-63).  It would have been obvious to one skilled in the art to provide the layer (3) of Galletti et al. with the thickness taught by Kohori to meet the specific use of the resulting cable.
 	It is noted that because the modified cable of Galletti et al. comprises structure and material as claimed, layer (3) is a crack suppressing layer which remains in contact with the insulator while being provided with the plating layer over an entire periphery of the roughened outer surface of the crack suppressing layer and suppresses the occurrence of a cracking in the plating layer by bending together with the plating layer while being integral and moving with the plating layer in a longitudinal direction of the cable relative to a bending of the insulator (re claims 1 and 15); the crack suppressing layer and the plating layer can be configured to freely move relative to the insulator (re claims 7 and 12); the crack suppressing layer is in contact with the insulator with no space therebetween (re claim 13); the suppressing layer is not joined to the insulator and is movable separately from the insulator (re claim 14).
 	Re claim 3, although not disclosed by Galletti et al., it would have been obvious to one skilled in the art to modify the conductor of Galletti et al. to comprise a compressed stranded wire conductor having a predetermined cross-sectional shape to meet the specific use of the resulting cable since a cable comprising a compressed stranded wire conductor having a predetermined cross-sectional shape is known in the art.
 	Re claims 5 and 11, it has been held that the patentability of a product claim is determined by the novelty and nonobviouness of the claimed product itself without consideration of the process for making it, irradiated or corona discharge exposure treatment or electroless plating, which is recited in the claim.  In re Thorpe, 111 F. 2d 695, 698, 227 USPQ 964, 966; see also In re Nordt Development Co., LLC, [2017-1445] (February 8, 2018).

Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Galletti et al. in view of Livshitz et al. and Kohori as applied to claims 1 and 16 above, and further in view of Lawrence (10332654).
 	Lawrence discloses a signal transmission cable comprising a first braided shield (208) disposed on an outer surface of a plating layer (206) and a second braided shield (212) disposed on an outer surface of the first braided shield.  It would have been obvious to one skilled in the art to dispose the first braided shield, taught by Lawrence, on an outer surface of the plating layer in the modified cable of Kelley and to dispose the second braided shield, taught by Lawrence, on an outer surface of the first braided shield to increase the shielding effect in the cable as taught by Lawrence.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 3-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6 and 10-15 of U.S. Patent No. 10867725. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 6 and 10-15 of said patent disclose the invention as claimed (i.e., non-crosslinked = being free of curing agent, as argued by the applicant).

Response to Arguments
Applicant’s arguments with respect to claims 1, 15, and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
 	Regarding newly added limitations of "being free of a curing agent", applicant states that support for the claimed subject matter of "a non-cross-linked polyethylene being free of a curing agent" can be found in paragraphs [0030] and [0031] of the originally filed specification.  Examiner would disagree.  Specification, as originally filed, does not provide support for the claimed subject matter of "free of a curing agent".  Paragraphs [0030] and [0031] disclose a non-cross-linked polyethylene layer being used as the crack suppressing layer, but do not disclose the non-cross-linked polyethylene being free of a curing agent.  As stated in the Interview conducted on 04/04/2022, "non-cross-linked" does not equal to "free of a curing agent."  Steffl (WO 2011/154287) discloses a polymeric composition of which crosslinking may occur, although the composition does not comprise any curing (crosslinking) agent (see, page 5, first paragraph).

				Contact Information
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAU N NGUYEN whose telephone number is (571)272-1980. The examiner can normally be reached M-Th, 7am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on 571-272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









/CHAU N NGUYEN/Primary Examiner, Art Unit 2847